DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2021 has been entered.

Response to Amendment
This is in response to the amendments filed on 04/19/2021. Claims 1, 4, 8, 15, and 21 have been amended. Claim 22 is newly added in this amendment. Claims 1, 3-8, 10-15, and 17-22 are currently pending and have been considered below.

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 04/19/2021, with respect to the rejections of claims 1, 3-8, 10-15, and 17-21 under 35 U.S.C. 112(a) and (b) have been fully considered and persuasive. The rejections have been withdrawn. 
Applicant’s arguments, see pages 11-14, filed 04/19/2021, with respect to the rejection of claims 1, 3-8, 10-15, and 17-21 under 35 U.S.C. 103 have been fully considered but are moot because the arguments do not apply to the reference being used in the current rejection. 
By the way, on page 13 of Remarks, Applicant asserts that Seo clearly does not disclose the fake interface (from a plurality of fake interface) displaying non-privacy content that includes a type of content different from, and has no association with, the specific application”. The Examiner respectfully disagrees.
In this regard, Seo describes that 
In the step (e), it is preferable that the spoof message is a spam type text message or schedule. (See pg. 3, emphasis added).
The fake message is characterized in that the spam-type text message or calendar notification message. (See pg. 10)

	Here, the spoof message teaches a fake interface, and a spam type text message or schedule teaches a plurality of fake interfaces. Also, for example, FIG. 8(b) of Seo shows a spam type text message as the spoof message among a spam type text message and schedule, thus which teaches a fake interface of a plurality of fake interfaces. 
	Meanwhile, Schwartz describes that 
Such information would include in this particular app, a picture or design of a scale 21 and a title line 22 “weight track”, that also provides revealing information about an app and what it may be for… (See para. [0020])

The present invention provides a new app 30 which is a “blank” app that the owner can disguise. In this case the app 30 as seen enlarged in FIG. 4, provides an owner the opportunity to choose or create a non-revealing disguised picture icon 31, a piece of notebook paper as shown in this example and a disguised title 32 “grocery list.” Thus with the disguised icon 30 a non-owner user would not know the contents or the function of a hidden app beneath or disguised by the new app 30 of the present invention (See para. [0022]). 

App 30 of the present invention may provide several disguise screens within app 30 (See para. [0023]).

Here, a non-revealing disguised picture icon 31, a piece of notebook paper and a disguised title 32 “grocery list” teaches the claimed non-privacy content; and a picture or design of a scale 21 and a title line 22 “weight track” in particular app teaches any content (i.e., a privacy content) within application. Further, a piece of notebook paper and a grocery list is a type of content different from and has no association with any of a picture or design of a scale 
	Thus, Seo in view of Schwartz teaches the fake interface (from a plurality of fake interface) displaying non-privacy content that includes a type of content different from, and has no association with, any content within the specific application, with the motivation stated in the rejection below.

On pages 12-13 of Remarks, Applicant asserts that Schwartz merely discusses providing a disguised app in general (it is disguised even it when it is shown as an icon among other apps). Schwartz does not disclose displaying a fa[k]e interface in response to the specific state changes as required by the claims. It is noted that the Examiner did not state in the Final Action that Schwartz discloses the feature “displaying a fake interface … in response to a state change of the specific application … from an inactive state to an active state”, but Seo does.  
In this regard, Seo describes that 
In the existing caller ID service or text message service, the receiver manually receives the caller's information or text message. (See pg. 2) 

the mobile communication terminal receives the privacy service and displays the fake message and the fake transmission terminal information first. (See pg. 4) 

In step 120, a message or call is received from a transmitting terminal. (See pg. 5) 

In step 150, the fake message and the fake sender information preset in response to the sender are displayed. (See pg. 5)

Here, the caller ID service or text message service or the privacy service corresponds to a specific application, and one of the services is activated or triggered by receiving a message or call from a transmitting terminal, thus which teaches a state change of the specific application from an inactive state to an active state.  Also, as illustrated in FIG. 8 of Seo, the fake message 
Therefore, as stated on pages 8-9 of the Final Action, Seo teaches the feature “displaying a fake interface … in response to a state change of the specific application … from an inactive state to an active state” recited in claim 1. 
The same rationale stated above is applied to claims 8 and 15. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-15, 18-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Seo (KR10-1083462 B1; hereinafter, “Seo” --- an English translation is attached, and hereinafter, the citation in the rejection refers to the English translation) in view of Schwartz (US 2010/0223579 A1; hereinafter, “Schwartz”), and further in view of Na Kim et al. (US 10,528,174 B2; hereinafter, “NKim”).

Regarding claim 1: 
Seo teaches:
 	A method for providing application interface in a terminal device (pg.2, para. 1: Method for managing received information of mobile communication terminal), the method comprising:
(pg. 4, para. 5: Mobile communication terminal. --- It is noted that the mobile communication terminal teaches the terminal device; and it is inherent that the mobile communication terminal includes processing circuitries) and on a display screen of the terminal device (FIG. 8: a screen), a fake interface of a plurality of fake interfaces (pg. 3: In the step (e), it is preferable that the spoof message is a spam type text message or schedule. --- It is noted that the spoof message teaches a fake interface; a spam type text message or schedule teaches a plurality of fake interfaces; and FIG. 8(b) shows a spam type text message as the spoof message among a spam type text message and schedule, which teaches a fake interface of a plurality of fake interfaces), wherein the fake interface is displayed in place of a specific application that has privacy content, that is currently installed on the terminal device, in response to a state change of the specific application which includes at least one of a switching from a running stop state to a starting state and a switching from an inactive state to an active state (pg. 2, para. 5: In the existing caller ID service or text message service, the receiver manually receives the caller's information or text message; pg. 4, para. 6: the mobile communication terminal receives the privacy service and displays the fake message and the fake transmission terminal information first; pg. 5, para. 2: In step 120, a message or call is received from a transmitting terminal; pg. 5, para. 5: In step 150, the fake message and the fake sender information preset in response to the sender are displayed; further see FIG. 8. --- It is noted that FIG. 8 shows the fake message and the fake sender information preset (e.g., the far left screen) are displayed instead of a private message or call (e.g., the second left screen), which teaches the fake interface is displayed in place of a specific application that has privacy content, that is currently installed on the terminal device; caller ID service or text message service or privacy service teaches a specific application, it is inherent that applications for caller ID service or text message service, or caller ID service or text message service themselves are installed in the mobile communication terminal to receive a call and message; displays the fake message in response to the sender teaches displaying a fake interface for a specific application; also far left screens in FIG. 8 (b)-(d) teaches the fake interface for a specific application activated in response to receiving a call; a message or call is received teaches a state change of the specific application since the caller ID service or text message service is activated), the fake interface displaying non-privacy content … within the specific application (pg. 4, para. 7: For example, when a call or a message is received from a privacy-protected terminal, the terminal information that transmits the call or message is not displayed on the screen, but includes a short message or a schedule notification in the form of spam to disguise it. A general notification message is displayed; pg. 7, para. 14: 8 (a) is a screen when a call is received from a general terminal; pg. 7, last para.: Referring to FIG. 8 (b), when the terminal of Kim Gil-dong is set as the terminal to be protected for privacy, the screen displays 010-1212-1234 as the camouflage transmitting terminal information. --- It is noted that a schedule notification in the form of spam to disguise teaches the fake interface displaying non-privacy content within the specific application);
detecting, by the processing circuitry of the terminal device (see above), an operation … in the fake interface (pg. 5, para. 6: In step 160, a privacy encryption key is received from the user. In step 170, it is determined whether the privacy encryption key entered by the user is the same as the preset privacy encryption key, and the process proceeds to step 180 only if the same privacy encryption key is correctly inputted; pg. 4, para. 5: Mobile communication terminal: Refers to a device required for physical communication connection having information transmission / reception function, input / output function… and means … smart phones …and the like. --- It is noted that a privacy encryption key is received teaches detecting an operation on the interface; as disclosed in FIG. 8(b) and (c), the privacy encryption key is received after displaying fake message on the smart phone, which implies that the privacy encryption key is received in the screen displaying fake message); 
displaying, by the processing circuitry of the terminal device and on the display screen of the terminal device (see above), an application interface of the specific application with privacy (pg. 2, para. 5: In the existing caller ID service or text message service, the receiver manually receives the caller's information or text message; pg. 5, para. 7: In step 180, a message or a call received from the transmitting terminal is displayed together with the transmitting terminal information. When the message is received, the telephone number of the transmitting terminal and the message transmitted by the transmitting terminal are displayed on the screen of the receiving terminal. When the call is received, the telephone number of the transmitting terminal is displayed on the screen of the terminal so that the user of the receiving terminal can make a call; further see FIG. 8. --- It is noted that caller ID service or text message service teaches the specific application; a message or a call received, and the transmitting terminal information teaches privacy content; also the second left screen display in FIG. 8(b) teaches the application interface, and for example the sender number 010-1000-1000 teaches the privacy content) when the operation on the fake interface satisfies a pre-defined requirement (pg. 5, para. 6: In step 160, a privacy encryption key is received from the user. In step 170, it is determined whether the privacy encryption key entered by the user is the same as the preset privacy encryption key, and the process proceeds to step 180 only if the same privacy encryption key is correctly inputted. --- It is noted that a privacy encryption key is received teaches the operation on the fake interface; the preset privacy encryption key teaches a pre-defined requirement; if the same privacy encryption key is correctly inputted teaches when the operation on the fake interface satisfies); and
displaying, by the processing circuitry (see above), a detailed interface … when the operation … in the fake interface does not satisfy the pre-defined requirement (pg. 8, para. 1: Referring to FIG. 8 (c), the screen displays 010-1212-1234 as the camouflage transmitting terminal information. If the user does not press the privacy passkey or presses the wrong passkey, a fake message is displayed on the screen. --- It is noted that a fake message (see the second left screen in FIG. 8(c)) is displayed on the screen teaches displaying a detailed interface; If the user does not press the privacy passkey or presses the wrong passkey teaches when the operation in the fake interface does not satisfy the pre-defined requirement; press passkey teaches the operation; and (correct) the privacy passkey teaches the pre-defined requirement. Further noted that the claim does not specifically define as to what the detailed interface is, so under the broadest reasonable interpretation, the limitation “a detailed interface” is interpreted as any interface different from the application interface).
Seo is silent about:
… non-privacy content that includes a type of contents different from, and has no association with, any content within … application;
detecting ... an operation on at least one specific object that is displayed in the … interface;
…
displaying … a detailed interface of the at least one specific object when the operation on the at least one specific object in the … interface does not satisfy the pre-defined requirement.
Schwartz, in the same field of endeavor, teaches:
… non-privacy content that includes a type of contents different from, and has no association with, any content within … application (para. [0020]: Such information would include in this particular app, a picture or design of a scale 21 and a title line 22 “weight track”, that also provides revealing information about an app and what it may be for; para. [0022]: The present invention provides a new app 30 which is a “blank” app that the owner can disguise. In this case the app 30 as seen enlarged in FIG. 4, provides an owner the opportunity to choose or create a non-revealing disguised picture icon 31, a piece of notebook paper as shown in this example and a disguised title 32 “grocery list.” Thus with the disguised icon 30 a non-owner user would not know the contents or the function of a hidden app beneath or disguised by the new app 30 of the present invention. --- It is noted that a non-revealing disguised picture icon 31, a piece of notebook paper and a disguised title 32 “grocery list teaches non-privacy content; a picture or design of a scale 21 and a title line 22 “weight track” in particular app teaches any content within application; a piece of notebook paper and a grocery list is a type of contents different from and has no association with any of a picture or design of a scale 21 and a title line 22 “weight track”, which teaches non-privacy content that includes a type of contents different from, and has no association with, any content within  application);
detecting ... an operation on at least one specific object that is displayed in the … interface (para. [0023]: In use, when the owner desires to open the disguised app 30, the owner will open the icon “grocery list.” However this picture 31 and title 32 are customizable by the iPhone owner. As seen in FIG. 5 a grocery list appears on screen 11. App 30 of the present invention may provide several disguise screens within app 30. Additionally, the user would be able to customize their own screen within the app 30. In this example, the list, customized by the owner includes ten items. This present app 30 allows an owner to create any content on the screen of app 30 when opened. As further customizable by the owner on this list is a password location 33 containing the word—in this example—orange juice. These disguises maintain what appears at least initially to be a real app not to raise suspicion of the disguised app of the present invention hiding other apps. In order to open the disguised app, to the one or more hidden/non-revealed apps, the word in the password location 33 must be successfully replaced with the owner's predetermined password; para. [0025]: Once the correct password is entered, “done” button 35 is pressed on screen 11, then the hidden apps screen 50 appears, as seen in FIG. 7 on screen 11. --- It is noted that grocery list in FIGs. 5 and 6 teaches the fake interface; ten items in the grocery list teaches at least one specific object; selecting “9) orange juice” teaches detecting an operation on the objects).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seo’s system by enhancing Seo’s system to display objects (i.e., items of grocery list) in a fake interface which includes a type of content 
The motivation is to provide user’s convenience when opening the camouflage information by allowing the user to directly input a preset privacy encryption key on the disguise screens.
Seo in view of Schwartz is silent about:
displaying … a detailed interface of the at least one specific object when the operation on the at least one specific object in the … interface does not satisfy the pre-defined requirement.
NKim further teaches:
displaying … a detailed interface of the at least one specific object when the operation on the at least one specific object in the … interface does not satisfy the pre-defined requirement (FIG. 4 & col. 13, l. 18- col. 14, l. 13: Referring to 430, the processor 170 may display, for example, a first security screen on the display 110 when the pressure fingerprint authentication is successful. For example, the first security screen may be a screen in which the secure folder and the hidden file are displayed (or open). For example, the first pressure fingerprint authentication may be a fingerprint authentication manner of comparing the sensed fingerprint image (or fingerprint data extracted from the sensed fingerprint image) with the second reference data created in the second pressure range. Referring to 440, the processor 170 may display, for example, the second security screen on the display 110 when the second pressure fingerprint authentication is successful. For example, the second security screen may be a screen in which the secure folder, the hidden file, and an application hidden in the secure folder are displayed. For example, the second pressure fingerprint authentication may be fingerprint authentication determined by comparing the sensed fingerprint image (or fingerprint data extracted from the sensed fingerprint image) with the third reference data created in the third pressure range; col. 17, ll. 18-21: As illustrated in FIG. 7A, according to an embodiment, the processor 170 may recognize that the touch position of the user, which is obtained from the touch sensing unit 140, corresponds to one of objects displayed on the display 110; further see FIGs. 5A-5C and the description thereto . --- It is noted that recognize the touch position corresponds to one of objects displayed on the display teaches the an operation on the objects; a first security screen (see 430 in FIG. 4) being different from the second security screen (see 440 in FIG. 4) which displays an application hidden in the secure folder teaches a detailed interface; the first pressure fingerprint authentication teaches when the operation on the at least one specific object; the third reference data created teaches the pre-defined requirement; here, a first security screen is displayed when the fingerprint authentication does not satisfy the third reference data, and related to a fingerprint pressure corresponding to one of objects . Also, in FIG. 5C, the processor displays the home screen which is different from the security screen when the fingerprint authentications when the first and second fingerprint images are not successful, which teaches above recited features. Further noted that the claim does not specifically define as to what the detailed interface is, so under the broadest reasonable interpretation, the limitation “a detailed interface of the at least one specific object” is interpreted as any interface different from the application interface related to at least one specific object).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seo in view of Schwartz’s system by enhancing Seo in view of Schwartz’s system to display a different screen from the screen with privacy contents according to received passkeys, as taught by NKim, in order for the disguised information not to be displayed when a wrong passkey is received.
The motivation is to protect the user’s private information by displaying information without user’s privacy and hidden contents on a screen when a wrong passkey from the preset passkey is received.

Regarding claim 4:  
Seo in view of Schwartz and Nkim teaches:
The method according to claim 1.
Seo further teaches:
wherein the operation is … in the fake interface (pg. 5, para. 6: In step 160, a privacy encryption key is received from the user. In step 170, it is determined whether the privacy encryption key entered by the user is the same as the preset privacy encryption key, and the process proceeds to step 180 only if the same privacy encryption key is correctly inputted; pg. 4, para. 5: Mobile communication terminal: Refers to a device required for physical communication connection having information transmission / reception function, input / output function… and means … smart phones …and the like. --- It is noted that a privacy encryption key is received teaches the operation; as disclosed in FIG. 8(b) and (c), the privacy encryption key is received after displaying fake message on the smart phone, which implies that the privacy encryption key is received in the screen displaying fake message). 
Seo in view of Schwartz is silent about:
wherein the operation is a touch operation on the at least one specific object in the … interface 
NKim teaches:
wherein the operation is a touch operation on the at least one specific object in the … interface (col. 17, ll. 18-21: As illustrated in FIG. 7A, according to an embodiment, the processor 170 may recognize that the touch position of the user, which is obtained from the touch sensing unit 140, corresponds to one of objects displayed on the display 110; further see FIGs. 5A-5C and the description thereto . --- It is noted that one of objects displayed on the display teaches the at least one specific object that is displayed in the interface; and recognize touch sensing teaches detecting a touch operation on the object).

The touch input technology is a well-known passcode input method in the smartphone. Thus, the motivation is to provide user’s convenience when the user inputs a preset privacy encryption key for unlocking the screen by allowing the user simply to touch an object displayed on a screen.

Regarding claim 5:  
Seo in view of Schwartz and Nkim teaches:
The method according to claim 1, further comprising:
Seo further teaches:
... 
comparing the unlocking password with a pre-stored unlocking password (pg. 6, para. 5: In operation 350, it is determined whether the preset privacy encryption key and the received privacy encryption key are the same. If the user of the receiving terminal correctly inputs the privacy encryption key, the user proceeds to step 360 when the input privacy encryption key and the preset privacy encryption key are the same. --- It is noted that the preset privacy encryption key teaches a pre-stored unlocking password; the received privacy encryption key teaches the unlocking password; and determine teaches comparing); and
displaying, the application interface of the specific application with the privacy content when the unlocking password matches the pre-stored unlocking password (pg. 2, para. 5: In the existing caller ID service or text message service, the receiver manually receives the caller's information or text message; pg. 5, para. 7: In step 180, a message or a call received from the transmitting terminal is displayed together with the transmitting terminal information. When the message is received, the telephone number of the transmitting terminal and the message transmitted by the transmitting terminal are displayed on the screen of the receiving terminal. When the call is received, the telephone number of the transmitting terminal is displayed on the screen of the terminal so that the user of the receiving terminal can make a call; pg. 5, para. 6: In step 160, a privacy encryption key is received from the user. In step 170, it is determined whether the privacy encryption key entered by the user is the same as the preset privacy encryption key, and the process proceeds to step 180 only if the same privacy encryption key is correctly inputted; pg. 6, para. 6: In step 360, the privacy protection service providing server transmits a message or a call received from the transmitting terminal to the receiving terminal. The receiving terminal displays the message or call transmitted by the transmitting terminal together with the transmitting terminal information; further see FIG. 8. --- It is noted that caller ID service or text message service teaches the specific application; a message or a call received, and the transmitting terminal information teaches privacy content; also the second left screen display in FIG. 8(b) teaches the application interface, and for example the sender number 010-1000-1000 teaches the privacy content).
Seo is silent about:
displaying, an unlocking interface that prompts for inputting a password when the operation on the fake interface satisfies the pre-defined requirement; 
receiving, an unlocking password from the unlocking interface.
Schwartz teaches:
displaying, an unlocking interface that prompts for inputting a password when the operation on the fake interface satisfies the pre-defined requirement (para. [0023]: In use, when the owner desires to open the disguised app 30, the owner will open the icon “grocery list.” However this picture 31 and title 32 are customizable by the iPhone owner. As seen in FIG. 5 a grocery list appears on screen 11. App 30 of the present invention may provide several disguise screens within app 30. Additionally, the user would be able to customize their own screen within the app 30. In this example, the list, customized by the owner includes ten items. This present app 30 allows an owner to create any content on the screen of app 30 when opened. As further customizable by the owner on this list is a password location 33 containing the word—in this example—orange juice. These disguises maintain what appears at least initially to be a real app not to raise suspicion of the disguised app of the present invention hiding other apps. In order to open the disguised app, to the one or more hidden/non-revealed apps, the word in the password location 33 must be successfully replaced with the owner's predetermined password; para. [0025]: Once the correct password is entered, “done” button 35 is pressed on screen 11, then the hidden apps screen 50 appears, as seen in FIG. 7 on screen 11. --- It is noted that grocery list in FIGs. 5 and 6 teaches the fake interface; a password location 33 containing the word -- orange juice -- teaches displaying an unlocking interface that prompts for inputting a password; selecting “orange juice” teaches when the operation on the fake interface satisfies the pre-defined requirement);
receiving, an unlocking password from the unlocking interface (para. [0025]: Once the correct password is entered, “done” button 35 is pressed on screen 11, then the hidden apps screen 50 appears, as seen in FIG. 7 on screen 11. --- It is noted that correct password is entered teaches receiving an unlocking password; FIG. 6 teaches from the unlocking interface; hidden apps screen 50 appears corresponds to displaying the application interface of the specific application with the privacy content).
The motivation for claim 1 is applicable for claim 5.

Regarding claim 6:  
Seo in view of Schwartz and NKim teaches:
The method according to claim 1, further comprising:
Seo further teaches:
(FIG. 1 & pg. 5, para. 2: In step 120, a message or call is received from a transmitting terminal; pg. 5, para. 3: In step 130, it is checked whether a privacy protection function is set in the receiving terminal. If the privacy protection function is set, the privacy protection service may be provided. Such a function may be embedded in the terminal itself, or may be provided through a separate service provision server. If the terminal has a privacy protection function, the process proceeds to step 140; if the receiving terminal does not have a privacy function, the process proceeds to step 180; pg. 5, para. 5: In step 150, the fake message and the fake sender information preset in response to the sender are displayed; pg. 5, para. 8: FIG. 2 is a flowchart illustrating a privacy protection setting. --- It is noted that a message or call is received teaches in response to the state change of the specific application; it is checked whether a privacy protection function is set teaches determining a private display mode; if the receiving terminal does not have a privacy function teaches a normal display mode; and a privacy protection setting preset in response to the sender teaches according to a configuration file of the specific application); and
displaying, in response to the determination of the private display mode, the fake interface for the specific application (pg. 5, para. 3: In step 130, it is checked whether a privacy protection function is set in the receiving terminal. If the privacy protection function is set, the privacy protection service may be provided. Such a function may be embedded in the terminal itself, or may be provided through a separate service provision server. If the terminal has a privacy protection function, the process proceeds to step 140; if the receiving terminal does not have a privacy function, the process proceeds to step 180; pg. 5, para. 5: In step 150, the fake message and the fake sender information preset in response to the sender are displayed. --- It is noted that If the terminal has a privacy protection function teaches in response to the determination of the private display mode; the fake message and the fake sender information preset in response to the sender are displayed displaying the fake interface for the specific application).

Regarding claim 7:  
Seo in view of Schwartz and Nkim teaches:
The method according to claim 6, further comprising:
Seo further teaches:
determining, in response to the state change of the specific application, the normal display mode according to the configuration file of the specific application (pg. 5, para. 2: In step 120, a message or call is received from a transmitting terminal; pg. 5, para. 3: In step 130, it is checked whether a privacy protection function is set in the receiving terminal. If the privacy protection function is set, the privacy protection service may be provided. Such a function may be embedded in the terminal itself, or may be provided through a separate service provision server. If the terminal has a privacy protection function, the process proceeds to step 140; if the receiving terminal does not have a privacy function, the process proceeds to step 180; pg. 5, para. 8: FIG. 2 is a flowchart illustrating a privacy protection setting. --- It is noted that a message or call is received teaches in response to the state change of the specific application; if the receiving terminal does not have a privacy function teaches determining the normal display mode; and a privacy protection setting preset in response to the sender teaches according to a configuration file of the specific application); and
displaying, in response to the determination of the normal display mode, the application interface of the specific application (pg. 5, para. 3: In step 130, it is checked whether a privacy protection function is set in the receiving terminal. If the privacy protection function is set, the privacy protection service may be provided. Such a function may be embedded in the terminal itself, or may be provided through a separate service provision server. If the terminal has a privacy protection function, the process proceeds to step 140; if the receiving terminal does not have a privacy function, the process proceeds to step 180; pg. 5, para. 7: In step 180, a message or a call received from the transmitting terminal is displayed together with the transmitting terminal information. When the message is received, the telephone number of the transmitting terminal and the message transmitted by the transmitting terminal are displayed on the screen of the receiving terminal. When the call is received, the telephone number of the transmitting terminal is displayed on the screen of the terminal so that the user of the receiving terminal can make a call. --- It is noted that if the receiving terminal does not have a privacy function teaches in response to the determination of the normal display mode; and a message or a call received from the transmitting terminal is displayed together with the transmitting terminal information teaches displaying the application interface of the specific application).

Regarding claim 8:
Claim 8 recites a terminal device which corresponds to a method of claim 1, and contains no additional limitations. Therefore claim 8 is rejected by applying the same rationale used to reject claim 1 above.

Regarding claim 11:
Claim 11 recites the terminal device which corresponds to the method of claim 4, and contains no additional limitations. Therefore claim 11 is rejected by applying the same rationale used to reject claim 4 above.

Regarding claim 12:
Claim 12 recites the terminal device which corresponds to the method of claim 5, and contains no additional limitations. Therefore claim 12 is rejected by applying the same rationale used to reject claim 5 above.

Regarding claim 13:
Claim 13 recites the terminal device which corresponds to the method of claim 6, and contains no additional limitations. Therefore claim 13 is rejected by applying the same rationale used to reject claim 6 above.

Regarding claim 14:
Claim 14 recites the terminal device which corresponds to the method of claim 7, and contains no additional limitations. Therefore claim 14 is rejected by applying the same rationale used to reject claim 7 above.

Regarding claim 15:
Claim 15 recites a non-transitory computer-readable medium which corresponds to a method of claim 1, and additionally contains a computer and instructions. 
However, Seo further teaches:
a computer (pg. 4, para. 5: Mobile communication terminal. --- It is noted that the mobile communication terminal teaches a computer) and instructions (pg. 6, para. 1: the operation proceeds to step 330. --- It is noted that the operations and steps teaches instructions).
Therefore claim 15 is rejected by applying the same rationale used to reject claim 1 above and the teachings discussed above.

Regarding claim 18:
Claim 18 recites the non-transitory computer-readable medium which corresponds to the method of claim 4, and contains no additional limitations. Therefore claim 18 is rejected by applying the same rationale used to reject claim 4 above.

Regarding claim 19:


Regarding claim 20:
Claim 20 recites the non-transitory computer-readable medium which corresponds to the method of claim 6, and contains no additional limitations. Therefore claim 20 is rejected by applying the same rationale used to reject claim 6 above.

Regarding claim 22: 
Seo in view of Schwartz and Nkim teaches:
The method according to claim 1.
Seo in view of Schwartz and Nkim is silent about:
wherein the specific application that has privacy content is one of a social application, a payment application, and a shopping application (pg. 2: SMS basically sends a reply number and a message between mobile terminals, and also in the form of text, bank account inquiry, money transfer, exchange rate information, travel information, traffic information, weather forecast, leisure information, TV information, You can receive a variety of information such as news, stock information and advertisements. In the existing caller ID service or text message service, the receiver manually receives the caller's information or text message. Therefore, the sender's information or text message may be confirmed by others, which may infringe on privacy. --- It is noted that bank account inquiry, money transfer teaches a payment application), and the plurality of fake interfaces includes at least one of a word application, a calendar application, a weather application, and a media playback application (pg. 10: The fake message is characterized in that the spam-type text message or calendar notification message. --- It is noted that calendar notification message teaches a calendar application).

Claim 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Seo (KR10-1083462 B1; hereinafter, “Seo”) in view of Schwartz (US 2010/0223579 A1; hereinafter, “Schwartz”), and further in view of Na Kim et al. (US 10,528,174 B2; hereinafter, “NKim”) and Joohwan Kim et al. (US 2016/0004569 A1; hereinafter, “JKim”).

Regarding claim 3:  
Seo in view of Schwartz and NKim teaches:
The method according to claim 1, further comprising:
Seo further teaches:
displaying, the fake interface for the specific application (pg. 4, para. 6: the mobile communication terminal receives the privacy service and displays the fake message and the fake transmission terminal information first; pg. 5, para. 2: In step 120, a message or call is received from a transmitting terminal; pg. 5, para. 5: In step 150, the fake message and the fake sender information preset in response to the sender are displayed. --- It is noted that Seo teaches when a message or call is received, the fake message in response to the sender is displayed) … 
Seo in view of Schwartz and NKim is silent about:
… in response to at least one of:
a switching between a foreground display state and a background display state;
a switching from the foreground display state to a defocus state; and
a switching from the foreground display state to an application process list display state, the specific application entering the defocus state when another application having an association relationship with the specific application is invoked in the specific application.
JKim, in the same field of endeavor, teaches:
… in response to at least one of:
(para. [0057]: Examples of an event occurrence may include … switching between a foreground and background on a screen of the electronic device 101, a screen update, and a turning on or off of the display (e.g. LCD), or a combination thereof. --- It is noted that switching between a foreground and background on a screen teaches a switching between a foreground display state and a background display state; and switching between a foreground and background on a screen means there is an event occurrence);
a switching from the foreground display state to a defocus state; and
a switching from the foreground display state to an application process list display state, the specific application entering the defocus state when another application having an association relationship with the specific application is invoked in the specific application.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seo in view of Schwartz and NKim’s system by enhancing Seo in view of Schwartz and NKim’s receiving terminal to display a fake message when an event occurs, i.e., switching between a foreground and background on a screen by receiving a request to perform a service, as taught by JKim, in order to shield information included in the application displayed on the foreground display.
The motivation is to protect private information included in the application by shielding the private information with the fake message.

Regarding claim 10:
Claim 10 recites the terminal device which corresponds to the method of claim 3, and contains no additional limitations. Therefore claim 10 is rejected by applying the same rationale used to reject claim 3 above.

Regarding claim 17:
.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Seo (KR10-1083462 B1; hereinafter, “Seo”) in view of Schwartz (US 2010/0223579 A1; hereinafter, “Schwartz”), and further in view of Na Kim et al. (US 10,528,174 B2; hereinafter, “NKim”) and Park et al. (US 10,044,846 B2; hereinafter, “Park”).

Regarding claim 21: 
Seo in view of Schwartz and Nkim teaches:
The method according to claim 1, wherein the pre-defined requirement includes …
Seo in view of Schwartz and Nkim is silent about:
at least one of simultaneously touching multiple specific objects from the least one specific object, a touch duration of the least one specific object reaching a preset duration, and touching multiple specific objects from the least one specific object according to a preset sequence.
Park teaches:
at least one of simultaneously touching multiple specific objects from the least one specific object, a touch duration of the least one specific object reaching a preset duration, and touching multiple specific objects from the least one specific object according to a preset sequence (col. 4, ll. 47-53: When an unlock pattern input into the smart phone 200 is the same as shown in the case 210, the smart phone 200 may be unlocked and the first OS may be run. When the unlock pattern input into the smart phone 200 is the same as shown in the case 220, the smart phone 200 may be unlocked and the second OS may be run. --- It is noted that nine circles on the unlock screen of the smart phone 200 teaches at least one specific object; and the pattern input teaches touching multiple specific objects according to a preset sequence).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seo in view of Schwartz and Nkim’s system by enhancing Seo in view of Schwartz and Nkim’s system to adopt the pattern input technology for inputting the passkey, as taught by Park, in order to receive an input by touch sensing.
The pattern input technology is a well-known passcode input method in the smartphone. Thus, the motivation is to follow a recent trend and to provide user’s convenience when the user inputs a preset privacy encryption key for unlocking the screen by adopting the pattern input technology.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wanner et al. (US 10,416,764 B2) discloses that the screen can be disabled temporarily, some fake data or different screen content can be shown on the display, some kind of inverted foveated rendering can be performed instead of the actual content to ensure security when unauthorized persons are detected and identified.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WANSIK YOU whose telephone number is (571)270-3360.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.Y./Examiner, Art Unit 2491                                                                                                                                                                                                        



/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491